
	
		II
		110th CONGRESS
		1st Session
		S. 1560
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2007
			Mr. Dodd (for himself,
			 Mr. Domenici, and
			 Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve the
		  quality and availability of mental health services for children and
		  adolescents.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Child and Adolescent Mental
			 Health Resiliency Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					TITLE I—State and community activities concerning the mental
				health of children and adolescents
					Sec. 101. Grants concerning comprehensive state mental health
				plans.
					Sec. 102. Grants concerning early intervention and
				prevention.
					Sec. 103. Activities concerning mental health services in
				schools.
					Sec. 104. Activities concerning mental health services under
				the early and periodic screening, diagnostic, and treatment services
				program.
					Sec. 105. Activities concerning mental health services for
				at-risk mothers and their children.
					Sec. 106. Activities concerning interagency case
				management.
					Sec. 107. Grants concerning consumer and family
				participation.
					Sec. 108. Grants concerning information on child and adolescent
				mental health services.
					Sec. 109. Activities concerning public education of child and
				adolescent mental health disorders and services.
					Sec. 110. Technical assistance center concerning training and
				seclusion and restraints.
					Sec. 111. Technical assistance centers concerning consumer and
				family participation.
					Sec. 112. Comprehensive community mental health services for
				children and adolescents with serious emotional disturbances.
					Sec. 113. Community mental health services performance
				partnership block grant.
					Sec. 114. Community mental health services block grant
				program.
					Sec. 115. Grants for jail diversion programs.
					Sec. 116. Activities concerning mental health services for
				juvenile justice populations.
					TITLE II—Federal interagency collaboration and related
				activities
					Sec. 201. Interagency coordinating committee concerning the
				mental health of children and adolescents.
					TITLE III—Research activities concerning the mental health of
				children and adolescents
					Sec. 301. Activities concerning evidence-based or promising
				best practices.
					Sec. 302. Federal research concerning adolescent mental
				health.
				
			2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 Surgeon General's Conference on Children's Mental Health: A National Action
			 Agenda, mental health is a critical component of children's learning and
			 general health.
			(2)According to the
			 Surgeon General's Conference on Children's Mental Health: A National Action
			 Agenda, 1 in 10 children and adolescents suffer from mental illness severe
			 enough to cause some level of impairment.
			(3)According to the
			 Surgeon General's Conference on Children's Mental Health: A National Action
			 Agenda, only 1 in 5 children and adolescents who suffer from severe mental
			 illness receive the specialty mental health services they require.
			(4)According to the
			 World Health Organization, childhood neuropsychiatric disorders will rise by
			 more than 50 percent by 2020, internationally, to become 1 of the 5 most common
			 causes of morbidity, mortality, and disability among children.
			(5)According to the
			 Surgeon General's Conference on Children's Mental Health: A National Action
			 Agenda, the burden of suffering experienced by children with mental illness and
			 their families has created a health crisis in this country.
			(6)According to the
			 Surgeon General's Conference on Children's Mental Health: A National Action
			 Agenda, there is broad evidence that the nation lacks a unified infrastructure
			 to help children suffering from mental illness.
			(7)According to the
			 President's New Freedom Commission on Mental Health, President George Bush
			 identified 3 obstacles preventing Americans with mental illness from getting
			 the care they require: stigma that surrounds mental illness, unfair treatment
			 limitations and financial requirements placed on mental health benefits in
			 private health insurance, and the fragmented mental health service delivery
			 system.
			(8)According to the
			 Surgeon General's Conference on Children's Mental Health: A National Action
			 Agenda, 1 way to ensure that the country's health system meets the mental
			 health needs of children is to move towards a community-based mental health
			 delivery system that balances health promotion, disease prevention, early
			 detection, and universal access to care.
			(9)According to the
			 President's New Freedom Commission on Mental Health, transforming the country's
			 mental health delivery system rests on 2 principles: services and treatments
			 must be consumer and family-centered, and care must focus on increasing a
			 person's ability to successfully cope with life's challenges, on facilitating
			 recovery, and building resiliency.
			(10)According to the
			 Surgeon General's Conference on Children's Mental Health: A National Action
			 Agenda, the mental health and resiliency of children can be ensured by methods
			 that promote public awareness of children's mental health issues and reduce
			 stigma associated with mental illness, continue to develop, disseminate, and
			 implement evidence-based and promising prevention and treatment services in the
			 field of children's mental health, improve the assessment of and recognition of
			 mental health needs in children, eliminate racial, ethnic, and socioeconomic
			 disparities in access to mental healthcare services, improve the infrastructure
			 for children's mental health services, including support for evidence-based and
			 promising interventions across professions, increase access to and coordination
			 of quality mental healthcare services, train frontline providers to recognize
			 and manage mental health issues and educate mental healthcare providers about
			 evidence-based and promising prevention and treatment services, and monitor the
			 access to and coordination of quality mental healthcare services.
			(11)According to the
			 President's New Freedom Commission on Mental Health, the country's mental
			 health delivery system can be successfully transformed by methods that ensure
			 Americans understand that mental health is essential to overall health, ensure
			 mental health care is consumer and family-driven, eliminate disparities in
			 mental healthcare services, ensure early mental health screening, assessment,
			 and referral services are common practices, ensure that excellent mental health
			 care is delivered and research is accelerated, and ensure that technology is
			 used to access mental health care and information.
			IState and
			 community activities concerning the mental health of children and
			 adolescents
			101.Grants
			 concerning comprehensive state mental health plansSubpart
			 3 of part B of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et
			 seq.) is amended by inserting after section 520A, the following:
				
					520B.Comprehensive
				state mental health plans
						(a)GrantsThe
				Secretary, acting through the Center for Mental Health Services, shall award a
				1-year, non-renewable grant to, or enter into a 1-year cooperative agreement
				with, a State for the development and implementation by the State of a
				comprehensive State mental health plan that exclusively meets the mental health
				needs of children and adolescents, including providing for early intervention,
				prevention, and recovery oriented services and supports for children and
				adolescents, such as mental and primary health care, education, transportation,
				and housing.
						(b)ApplicationTo
				be eligible to receive a grant or cooperative agreement under this section a
				State shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require,
				including—
							(1)a certification
				by the governor of the State that the governor will be responsible for
				overseeing the development and implementation of the comprehensive State mental
				health plan; and
							(2)the signature of
				the governor of the State.
							(c)RequirementsThe
				Comprehensive State Plan shall include the following:
							(1)An evaluation of
				all the components of the current mental health system in the State, including
				the estimated number of children and adolescents requiring and receiving mental
				health services, as well as support services such as primary health care,
				education, and housing.
							(2)A description of
				the long-term objectives of the State for policies concerning children and
				adolescents with mental disorders. Such objectives shall include—
								(A)the provision of
				early intervention and prevention services to children and adolescents with, or
				who are at risk for, mental health disorders that are integrated with school
				systems, educational institutions, juvenile justice systems, substance abuse
				programs, mental health programs, primary care programs, foster care systems,
				child welfare systems, and other child and adolescent support
				organizations;
								(B)a demonstrated
				collaboration among agencies that provide early intervention and prevention
				services or a certification that entities will engage in such future
				collaboration;
								(C)implementing or
				providing for the evaluation of children and adolescents mental health services
				that are adapted to the local community;
								(D)implementing
				collaborative activities concerning child and adolescent mental health early
				intervention and prevention services;
								(E)the provision of
				timely appropriate community-based mental health care and treatment of children
				and adolescents in child and adolescent-serving settings and agencies;
								(F)the provision of
				adequate support and information resources to families of children and
				adolescents with, or who are at risk for, mental health disorders;
								(G)the provision of
				adequate support and information resources to advocacy organizations that serve
				children and adolescents with, or who are at risk for, mental health disorders,
				and their families;
								(H)identifying and
				offering access to services and care to children and adolescents and their
				families with diverse linguistic and cultural backgrounds;
								(I)identifying and
				offering equal access to services in all geographic regions of the
				State;
								(J)identifying and
				offering appropriate access to services in geographical regions of the State
				with above-average occurrences of child and adolescent mental health
				disorders;
								(K)identifying and
				offering appropriate access to services in geographical regions of the State
				with above-average rates of children and adolescents with co-occurring mental
				health and substance abuse disorders;
								(L)offering
				continuous and up-to-date information to, and carrying out awareness campaigns
				that target children and adolescents, parents, legal guardians, family members,
				primary care professionals, mental health professionals, child care
				professionals, health care providers, and the general public and that highlight
				the risk factors associated with mental health disorders and the life-saving
				help and care available from early intervention and prevention services;
								(M)ensuring that
				information and awareness campaigns on mental health disorder risk factors, and
				early intervention and prevention services, use effective and
				culturally-appropriate communication mechanisms that are targeted to and reach
				children and adolescents, families, schools, educational institutions, juvenile
				justice systems, substance abuse programs, mental health programs, primary care
				programs, foster care systems, child welfare systems, and other child and
				adolescent support organizations;
								(N)implementing a
				system to ensure that primary care professionals, mental health professionals,
				and school and child care professionals are properly trained in evidence-based
				best practices in child and adolescent mental health early intervention and
				prevention, treatment and rehabilitation services and that those professionals
				involved with providing early intervention and prevention services are properly
				trained in effectively identifying children and adolescents with or who are at
				risk for mental health disorders;
								(O)the provision of
				continuous training activities for primary care professionals, mental health
				professionals, and school and child care professionals on evidence-based or
				promising best practices;
								(P)the provision of
				continuous training activities for primary care professionals, mental health
				professionals, and school and child care professionals on family and consumer
				involvement and participation;
								(Q)conducting annual
				self-evaluations of all outcomes and activities, including consulting with
				interested families and advocacy organizations for children and
				adolescents.
								(3)A cost-assessment
				relating to the development and implementation of the State plan and a
				description of how the State will measure performance and outcomes across
				relevant agencies and service systems.
							(4)A timeline for
				achieving the objectives described in paragraph (2).
							(5)An outline for
				achieving the sustainability of the objectives described in paragraph
				(2).
							(d)Application of
				other requirementsThe authorities and duties of State mental
				health planning councils provided for under sections 1914 and 1915 with respect
				to State mental health block grant planning shall apply to the development and
				the implementation of the comprehensive State mental health plan.
						(e)Participation
				and Implementation
							(1)ParticipationIn
				developing and implementing the comprehensive State mental health plan under a
				grant or cooperative agreement under this section, the State shall ensure the
				participation of the State agency heads responsible for child and adolescent
				mental health, substance abuse, child welfare, medicaid, public health,
				developmental disabilities, social services, juvenile justice, housing, and
				education.
							(2)ConsultationIn
				developing and implementing the comprehensive State mental health plan under a
				grant or cooperative agreement under this section, the State shall consult
				with—
								(A)the Federal
				interagency coordinating committee established under section 401 of the
				Child and Adolescent Mental Health Resiliency
				Act of 2007;
								(B)State and local
				agencies, including agencies responsible for child and adolescent mental health
				care, early intervention and prevention services under titles IV, V, and XIX of
				the Social Security Act, and the State's Children's Health Insurance Program
				under title XXI of the Social Security Act;
								(C)State mental
				health planning councils (described in section 1914);
								(D)national, State,
				and local advocacy organizations that serve children and adolescents with or
				who are at risk for mental health disorders and their families;
								(E)relevant national
				medical and other health professional and education specialty
				organizations;
								(F)children and
				adolescents with mental health disorders and children and adolescents who are
				currently receiving early intervention or prevention services;
								(G)families and
				friends of children and adolescents with mental health disorders and children
				and adolescents who are currently receiving early intervention or prevention
				services;
								(H)families and
				friends of children and adolescents who have attempted or completed
				suicide;
								(I)qualified
				professionals who possess the specialized knowledge, skills, experience,
				training, or relevant attributes needed to serve children and adolescents with
				or who are at risk for mental health disorders and their families; and
								(J)third-party
				payers, managed care organizations, and related employer and commercial
				industries.
								(3)SignatureThe
				Governor of the State shall sign the comprehensive State mental health plan
				application and be responsible for overseeing the development and
				implementation of the plan.
							(f)Satisfaction of
				other federal requirementsA State may utilize the comprehensive
				State mental health plan that meets the requirements of this section to satisfy
				the planning requirements of other Federal mental health programs administered
				by the Secretary, including as the Community Mental Health Services Block Grant
				and the Children's Mental Health Services Program, so long as the requirements
				of such programs are satisfied through the plan.
						(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			102.Grants
			 concerning early intervention and preventionTitle V of the Public Health Services Act
			 (42 U.S.C. 290aa et seq.) is amended by adding at the end the following:
				
					KMiscellaneous
				mental health provisions
						597.Grants for
				mental health assessment services
							(a)In
				generalThe Secretary shall award 5-year matching grants to, or
				enter into cooperative agreements with, community health centers that receive
				assistance under section 330 to enable such centers to provide child and
				adolescent mental health early intervention and prevention services to eligible
				children and adolescents, and to provide referral services to, or early
				intervention and prevention services in coordination with, community mental
				health centers and other appropriately trained providers of care.
							(b)ApplicationTo
				be eligible to receive a grant or cooperative agreement under subsection (a) an
				entity shall—
								(1)be a community
				health center that receives assistance under section 330;
								(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require;
								(3)provide
				assurances that the entity will have appropriately qualified behavioral health
				professional staff to ensure prompt treatment or triage for referral to a
				speciality agency or provider; and
								(4)provide
				assurances that the entity will encourage formal coordination with community
				mental health centers and other appropriate providers to ensure continuity of
				care.
								(c)IdentificationIn
				providing services with amounts received under a grant or cooperative agreement
				under this section, an entity shall ensure that appropriate screening tools are
				used to identify at-risk children and adolescents who are eligible to receive
				care from a community health centers.
							(d)Matching
				requirementWith respect to the costs of the activities to be
				carried out by an entity under a grant or cooperative agreement under this
				section, an entity shall provide assurances that the entity will make available
				(directly or through donations from public or private entities) non-Federal
				contributions towards such costs in an amount that is not less than $1 for each
				$1 of Federal funds provided under the grant or cooperative agreement.
							597A.Grants for
				primary care and mental health early intervention and prevention
				services
							(a)In
				generalThe Secretary shall award 5-year matching grants to, or
				enter into cooperative agreements with, States, political subdivisions of
				States, consortium of political subdivisions, tribal organizations, public
				organizations, or private nonprofit organizations to enable such entities to
				provide assistance to mental health programs for early intervention and
				prevention services to children and adolescents with, or who are at-risk of,
				mental health disorders and that are in primary care settings.
							(b)ApplicationTo
				be eligible to receive a grant or cooperative agreement under subsection (a) an
				entity shall—
								(1)be a State, a
				political subdivision of a State, a consortia of political subdivisions, a
				tribal organization, a public organization, or private nonprofit organization;
				and
								(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
								(c)Use of
				fundsAn entity shall use amounts received under a grant or
				cooperative agreement under this section to—
								(1)provide
				appropriate child and adolescent mental health early intervention and
				prevention assessment services;
								(2)provide
				appropriate child and adolescent mental health treatment services;
								(3)provide
				monitoring and referral for specialty treatment of medical or surgical
				conditions for children and adolescents ; and
								(4)facilitate
				networking between primary care professionals, mental health professionals, and
				child care professionals for—
									(A)case management
				development;
									(B)professional
				mentoring; and
									(C)enhancing the
				provision of mental health services in schools.
									(d)Matching
				requirementsWith respect to the costs of the activities to be
				carried out by an entity under a grant or cooperative agreement under this
				section, an entity shall provide assurances that the entity will make available
				(directly or through donations from public or private entities) non-Federal
				contributions towards such costs in an amount that is not less than $1 for each
				$1 of Federal funds provided under the grant or cooperative agreement.
							597B.Grants for
				mental health and primary care early intervention and prevention
				services
							(a)In
				generalThe Secretary shall award 5-year matching grants to, or
				enter into cooperative agreements with, States, political subdivisions of
				States, consortium of political subdivisions, tribal organizations, public
				organizations, or private nonprofit organizations to enable such entities to
				provide assistance to primary care programs for children and adolescents with,
				or who are at-risk of, mental health disorders who are in mental health
				settings.
							(b)ApplicationTo
				be eligible to receive a grant or cooperative agreement under subsection (a) an
				entity shall—
								(1)be a State, a
				political subdivision of a State, a consortia of political subdivisions, a
				tribal organization, or a private nonprofit organization; and
								(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
								(c)Use of
				fundsAn entity shall use amounts received under a grant or
				cooperative agreement under this section to—
								(1)provide
				appropriate primary health care services, including screening, routine
				treatment, monitoring, and referral for specialty treatment of medical or
				surgical conditions;
								(2)provide
				appropriate monitoring of medical conditions of children and adolescents
				receiving mental health services from the applicant and refer them, as needed,
				for specialty treatment of medical or surgical conditions; and
								(3)facilitate
				networking between primary care professionals, mental health professionals and
				child care professionals for—
									(A)case management
				development; and
									(B)professional
				mentoring.
									(d)Matching
				fundsWith respect to the costs of the activities to be carried
				out by an entity under a grant or cooperative agreement under this section, an
				entity shall provide assurances that the entity will make available (directly
				or through donations from public or private entities) non-Federal contributions
				towards such costs in an amount that is not less than $1 for each $1 of Federal
				funds provided under the grant or cooperative agreement.
							597C.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out sections 597, 597A, and 597B,
				$45,000,000 for fiscal year 2008 and such sums as may be necessary for each of
				fiscal years 2009 through
				2012.
						.
			103.Activities
			 concerning mental health services in schools
				(a)Efforts of
			 secretary to improve the mental health of studentsThe Secretary
			 of Education, in collaboration with the Secretary of Health and Human Services,
			 shall—
					(1)encourage
			 elementary and secondary schools and educational institutions to address mental
			 health issues facing children and adolescents by—
						(A)identifying
			 children and adolescents with, or who are at-risk for, mental health
			 disorders;
						(B)providing or
			 linking children and adolescents to appropriate mental health services and
			 supports; and
						(C)assisting
			 families, including providing families with resources on mental health services
			 for children and adolescents and a link to relevant local and national advocacy
			 and support organizations;
						(2)collaborate on
			 expanding and fostering a mental health promotion and early intervention
			 strategy with respect to children and adolescents that focuses on emotional
			 well being and resiliency and fosters academic achievement;
					(3)encourage
			 elementary and secondary schools and educational institutions to use positive
			 behavioral support procedures and functional behavioral assessments on a
			 school-wide basis as an alternative to suspending or expelling children and
			 adolescents with or who are at risk for mental health needs; and
					(4)provide technical
			 assistance to elementary and secondary schools and educational institutions to
			 implement the provisions of paragraphs (1) through (3).
					(b)Grants
					(1)In
			 generalThe Secretary of Education, in collaboration with the
			 Secretary of Health and Human Services, shall award grants to, or enter into
			 cooperative agreements with, States, political subdivisions of States,
			 consortium of political subdivisions, tribal organizations, public
			 organizations, private nonprofit organizations, elementary and secondary
			 schools, and other educational institutions to provide directly or provide
			 access to mental health services and case management of services in elementary
			 and secondary schools and other educational settings.
					(2)ApplicationTo
			 be eligible to receive a grant or cooperative agreement under paragraph (1) an
			 entity shall—
						(A)be a State, a
			 political subdivision of a State, a consortia of political subdivisions, a
			 tribal organization, a public organization, a private nonprofit organization,
			 an elementary or secondary school, or an educational institution; and
						(B)prepare and
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require, including an
			 assurance that the entity will—
							(i)provide directly
			 or provide access to early intervention and prevention services in settings
			 with an above average rate of children and adolescents with mental health
			 disorders;
							(ii)provide directly
			 or provide access to early intervention and prevention services in settings
			 with an above average rate of children and adolescents with co-occurring mental
			 health and substance abuse disorders; and
							(iii)demonstrate a
			 broad collaboration of parents, primary care professionals, school and mental
			 health professionals, child care processionals including those in educational
			 settings, legal guardians, and all relevant local agencies and organizations in
			 the application for, and administration of, the grant or cooperative
			 agreement.
							(3)Use of
			 fundsAn entity shall use amounts received under a grant or
			 cooperative agreement under this subsection to provide—
						(A)mental health
			 identification services;
						(B)early
			 intervention and prevention services to children and adolescents with or who
			 are at-risk of mental health disorders; and
						(C)mental
			 health-related training to primary care professionals, school and mental health
			 professionals, and child care professionals, including those in educational
			 settings.
						(c)Counseling and
			 behavioral support guidelinesThe Secretary of Education, in
			 collaboration with the Secretary of Health and Human Services, shall develop
			 and issue guidelines to elementary and secondary schools and educational
			 institutions that encourage such schools and institutions to provide counseling
			 and positive behavioral supports, including referrals for needed early
			 intervention and prevention services, treatment, and rehabilitation to children
			 and adolescents who are disruptive or who use drugs and show signs or symptoms
			 of mental health disorders. Such schools and institutions shall be encouraged
			 to provide such services to children and adolescents in lieu of suspension,
			 expulsion, or transfer to a juvenile justice system without any support
			 referral services or system of care.
				(d)Study
					(1)In
			 generalThe Government Accountability Office shall conduct a
			 study to assess the scientific validity of the Federal definition of a child or
			 adolescent with an emotional disturbance as provided for in the
			 regulations of the Department of Education under the Individuals with
			 Disabilities Education Act (20 U.S.C. 1400 et seq.), and whether, as written,
			 such definition now excludes children and adolescents inappropriately through a
			 determination that those children and adolescents are socially
			 maladjusted.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Government
			 Accountability Office shall submit to the appropriated committees of Congress a
			 report concerning the results of the study conducted under paragraph
			 (1).
					(e)Rule of
			 constructionNothing in this section shall be construed—
					(1)to supercede the
			 provisions of section 444 of the General Education Provisions Act (20 U.S.C.
			 1232g), including the requirement of prior parental consent for the disclosure
			 of any education records; and
					(2)to modify or
			 affect the parental notification requirements for programs authorized under the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
					(f)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $22,500,000 for fiscal year 2008, and such sums as may be
			 necessary for each of fiscal years 2009 through 2012.
				104.Activities
			 concerning mental health services under the early and periodic screening,
			 diagnostic, and treatment services program
				(a)NotificationThe
			 Secretary of Health and Human Services, acting through the Director of the
			 Centers for Medicare and Medicaid Services, shall notify State Medicaid
			 agencies of—
					(1)obligations under
			 section 1905(r) of the Social Security Act with respect to the identification
			 of children and adolescents with mental health disorders and of the
			 availability of validated mechanisms that aid pediatricians and other primary
			 care professionals to incorporate such activities; and
					(2)information on
			 financing mechanisms that such agencies may use to reimburse primary care
			 professionals, mental health professionals, and child care professionals who
			 provide mental health services as authorized under such definition of early and
			 period screening, diagnostic, and treatment services.
					(b)RequirementsState
			 Medicaid agencies who receive funds for early and period screening, diagnostic,
			 and treatment services funding shall provide an annual report to the Secretary
			 of Health and Human Services that—
					(1)analyzes the
			 rates of eligible children and adolescents who receive mental health
			 identification services of the type described in subsection (a)(1) under the
			 medicaid program in the State;
					(2)analyzes the ways
			 in which such agency has used financing mechanisms to reimburse primary care
			 professionals, mental health professionals, and child care professionals who
			 provide such mental health services;
					(3)identifies State
			 program rules and funding policies that may impede such agency from meeting
			 fully the Federal requirements with respect to such services under the medicaid
			 program; and
					(4)makes
			 recommendations on how to overcome the impediments identified under paragraph
			 (3).
					105.Activities
			 concerning mental health services for at-risk mothers and their
			 childrenTitle V of the Social
			 Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the
			 following:
				
					511.Enhancing
				mental health services for at-risk mothers and their children
						(a)GrantsThe
				Secretary shall award grants to, or enter into cooperative agreements with,
				States, political subdivisions of States, consortium of political subdivisions,
				tribal organizations, public organizations, and private nonprofit organizations
				to provide appropriate mental health promotion and mental health services to
				at-risk mothers, grandmothers who are legal guardians, and their
				children.
						(b)ApplicationTo
				be eligible to receive a grant or cooperative agreement under subsection (a) an
				entity shall—
							(1)be a State, a
				political subdivision of a State, a consortia of political subdivisions, a
				tribal organization, a public organization, or a private nonprofit
				organization; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Use of
				fundsAmounts received under a grant or cooperative agreement
				under this section shall be used to—
							(1)provide mental
				health early intervention, prevention, and case management services;
							(2)provide mental
				health treatment services; and
							(3)provide
				monitoring and referral for specialty treatment of medical or surgical
				conditions.
							(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $20,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			106.Activities
			 concerning interagency case managementPart L of title V of the Public Health
			 Service Act, as added by section 102, is amended by adding at the end the
			 following:
				
					597D.Interagency
				case management
						(a)In
				generalThe Secretary shall
				establish a program to foster the ability of local case managers to work across
				the mental health, substance abuse, child welfare, education, and juvenile
				justice systems in a State. As part of such program, the Secretary shall
				develop a model system that—
							(1)establishes a
				training curriculum for primary care professionals, mental health
				professionals, school and child care professionals, and social workers who work
				as case managers;
							(2)establishes
				uniform standards for working in multiple service systems; and
							(3)establishes a
				cross-system case manager certification process.
							(b)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $10,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			107.Grants
			 concerning consumer and family participationPart K of title V of the Public Health
			 Service Act, as added by section 102 and amended by section 106, is further
			 amended by adding at the end the following:
				
					597E.Consumer and
				family control in child and adolescent mental health service decisions
						(a)GrantsThe
				Secretary shall award grants to, or enter into cooperative agreements with,
				States, political subdivisions of States, consortium of political subdivisions,
				and tribal organizations for the development of policies and mechanisms that
				enable consumers and families to have increased control and choice over child
				and adolescent mental health services received through a publicly-funded mental
				health system.
						(b)ApplicationTo
				be eligible to receive a grant or cooperative agreement under subsection (a) an
				entity shall—
							(1)be a State, a
				political subdivision of a State, a consortia of political subdivisions, or a
				tribal organization; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Use of
				fundsAn entity shall use amounts received under a grant or
				cooperative agreement under this section to carry out the activities described
				in subsection (a). Such activities may include—
							(1)the facilitation
				of mental health service planning meetings by consumer and family advocates,
				particularly peer advocates;
							(2)the development
				of consumer and family cooperatives; and
							(3)the facilitation
				of national networking between State political subdivisions and tribal
				organizations engaged in promoting increased consumer and family participation
				in decisions regarding mental health services for children and
				adolescents.
							(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $10,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			108.Grants
			 concerning information on child and adolescent mental health
			 servicesPart K of title V of
			 the Public Health Service Act, as added by section 102 and amended by section
			 107, is further amended by adding at the end the following:
				
					597F.Increased
				information on child and adolescent mental health services
						(a)GrantsThe
				Secretary shall award grants to, or enter into cooperative agreements with,
				private nonprofit organizations to enable such organizations to provide
				information on child and adolescent mental health and services, consumer or
				parent-to-parent support services, respite care, and other relevant support
				services to—
							(1)parents and legal
				guardians of children or adolescents with or who are at risk for mental health
				disorders; and
							(2)families of
				adolescents with or who are at risk for mental health disorders.
							(b)ApplicationTo
				be eligible to receive a grant or cooperative agreement under subsection (a) an
				entity shall—
							(1)be a private,
				nonprofit organization; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section, $10,000,000 for fiscal
				year 2008, and such sums as may be necessary for each of fiscal years 2009
				through
				2012.
						.
			109.Activities
			 concerning public education of child and adolescent mental health disorders and
			 servicesPart K of title V of
			 the Public Health Service Act, as added by section 102 and amended by section
			 108, is further amended by adding at the end the following:
				
					597G.Activities
				concerning public education of child and adolescent mental health disorders and
				services
						(a)Educational
				campaignThe Secretary shall develop, coordinate, and implement
				an educational campaign to increase public understanding of mental health
				promotion, child and adolescent emotional well-being and resiliency, and risk
				factors associated with mental health disorders in children and
				adolescents.
						(b)Grants
							(1)In
				generalThe Secretary shall award grants to, or enter into
				cooperative agreements with, public and private nonprofit organizations with
				qualified experience in public education to build community coalitions and
				increase public awareness of mental health promotion, child and adolescent
				emotional well-being and resiliency, and risk factors associated with mental
				health disorders in children and adolescents.
							(2)ApplicationTo
				be eligible to receive a grant or cooperative agreement under paragraph (1), an
				entity shall—
								(A)be a public or
				private nonprofit organization; and
								(B)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
								(3)Use of
				fundsAmounts received under a grant or contract under this
				subsection shall be used to—
								(A)develop community
				coalitions to support the purposes of paragraph (1); and
								(B)develop and
				implement public education activities that compliment the activities described
				in subsection (a) and support the purposes of paragraph (1).
								(c)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $10,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			110.Technical
			 assistance center concerning training and seclusion and
			 restraintsPart K of title V
			 of the Public Health Service Act, as added by section 102 and amended by
			 section 109, is further amended by adding at the end the following:
				
					597H.Technical
				assistance center concerning seclusion and restraints
						(a)Seclusion and
				restraintsActing through the technical assistance center
				established under subsection (b), the Secretary shall—
							(1)develop and
				disseminate educational materials that encourage ending the use of seclusion
				and restraints in all facilities or programs in which a child or adolescent
				resides or receives care or services;
							(2)gather, analyze,
				and disseminate information on best or promising best practices that can
				minimize conflicts between parents, legal guardians, primary care
				professionals, mental health professionals, school and child care professionals
				to create a safe environment for children and adolescents with mental health
				disorders; and
							(3)provide training
				for primary professionals, mental health professionals, and school and child
				care professionals on effective techniques or practices that serve as
				alternatives to coercive control interventions, including techniques to reduce
				challenging, aggressive, and resistant behaviors, that require seclusion and
				restraints.
							(b)ConsultationIn
				carrying out this section, the Secretary shall consult with—
							(1)local and
				national advocacy organizations that serve children and adolescents who may
				require the use of seclusion and restraints, and their families;
							(2)relevant national
				medical and other health and education specialty organizations; and
							(3)qualified
				professionals who possess the specialized knowledge, skills, experience, and
				relevant attributes needed to serve children and adolescents who may require
				the use of seclusion and restraints, and their families.
							(c)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			111.Technical
			 assistance centers concerning consumer and family participationPart K of title V of the Public Health
			 Service Act, as added by section 102 and amended by section 110, is further
			 amended by adding at the end the following:
				
					597I.Technical
				assistance centers concerning consumer and family participation
						(a)GrantsThe
				Secretary shall award 5-year grants to, or enter into cooperative agreements
				with, private nonprofit organizations for the development and implementation of
				three technical assistance centers to support full consumer and family
				participation in decision-making about mental health services for children and
				adolescents.
						(b)ApplicationTo
				be eligible to receive a grant or cooperative agreement under subsection (a) an
				entity shall—
							(1)be a private,
				nonprofit organization that demonstrates the ability to establish and maintain
				a technical assistance center described in this section; and
							(2)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
							(c)Use of
				fundsAn entity shall use amounts received under a grant or
				cooperative agreement under this section to establish a technical assistance
				center of the type referred to in subsection (a). Through such center, the
				entity shall—
							(1)collect and
				disseminate information on mental health disorders and risk factors for mental
				health disorders in children and adolescents;
							(2)collect and
				disseminate information on available resources for specific mental health
				disorders, including co-occurring mental health and substance abuse
				disorders;
							(3)disseminate
				information to help consumers and families engage in illness self management
				activities and access services and resources on mental health disorder
				self-management;
							(4)support the
				activities of self-help organizations;
							(5)support the
				training of peer specialists, family specialists, primary care professionals,
				mental health professionals, and child care professionals;
							(6)provide
				assistance to consumer and family-delivered service programs and resources in
				meeting their operational and programmatic needs; and
							(7)provide
				assistance to consumers and families that participate in mental health system
				advisory bodies, including state mental health planning councils.
							(d)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for fiscal year 2008, and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
			112.Comprehensive
			 community mental health services for children and adolescents with serious
			 emotional disturbancesSection
			 561 of the Public Health Service Act (42 U.S.C. 290ff) is amended—
				(1)in subsection
			 (b)(1)(A), by inserting before the semicolon the following: and provides
			 assurances that the State will use grant funds in accordance with the
			 comprehensive State mental health plan submitted under section 520B;
			 and
				(2)in subsection
			 (b), by adding at the end the following:
					
						(4)Review of
				possible impedimentsA State may use amounts received under a
				grant under this section to conduct an interagency review of State mental
				health program rules and funding policies that may impede the development of
				the comprehensive State mental health plan submitted under section
				520B.
						. 
				113.Community
			 mental health services performance partnership block grantSection 1912(b) of the Public Health Service
			 Act (42 U.S.C. 300x–2(b)) is amended by adding at the end the following:
				
					(6)Performance
				measuresThe plan requires that performance measures be reported
				for adults and children separately.
					(7)Other mental
				health servicesIn addition to reporting on mental health
				services funded under a community mental health services performance
				partnership block grant, States are encouraged to report on all mental health
				services provided by the State mental health
				agency.
					.
			114.Community
			 mental health services block grant program
				(a)In
			 generalSection 1912(b) of the Public Health Service Act (42
			 U.S.C. 300x–2(b)) is amended by adding at the end the following:
					
						(8)Co-occurring
				treatment servicesThe plan provides for a system of support for
				the provision of co-occurring treatment services, including early intervention
				and prevention, and integrated mental health and substance abuse and services,
				for children and adolescents with co-occurring mental health and substance
				abuse disorders. Services shall be provided through the system under this
				paragraph in accordance with the Substance Abuse Prevention Treatment Block
				Grant program under subpart
				II.
						.
				(b)Guidelines for
			 integrated treatment servicesSection 1915 of the Public Health
			 Service Act (42 U.S.C. 300x–4) is amended by adding at the end the
			 following:
					
						(c)Guidelines for
				integrated treatment servicesThe Secretary shall issue written
				policy guidelines for use by States that describe how amounts received under a
				grant under this subpart may be used to fund integrated treatment services for
				children and adolescents with mental health disorders and with co-occurring
				mental health and substance abuse disorders.
						(d)Model service
				systems forumThe Secretary, in consultation with the Attorney
				General, shall periodically convene forums to develop model service systems and
				promote awareness of the needs of children and adolescents with co-occurring
				mental health disorders and to facilitate the development of policies to meet
				those
				needs.
						.
				(c)Substance abuse
			 grantsSection 1928 of the Public Health Service Act (42 U.S.C.
			 300x–28) is amended by adding at the end the following:
					
						(e)Co-occurring
				treatment servicesA State
				may use amounts received under a grant under this subpart to provide a system
				of support for the provision of co-occurring treatment services, including
				early intervention and prevention, and integrated mental health and substance
				abuse services, for children and adolescents with co-occurring mental health
				and substance abuse disorders. Services shall be provided through the system
				under this paragraph in accordance with the Community Mental Health Services
				Block Grant program under subpart I.
						(f)Guidelines for
				integrated treatment servicesThe Secretary shall issue written
				policy guidelines, for use by States, that describe how amounts received under
				a grant under this section may be used to fund integrated treatment for
				children and adolescents with co-occurring substance abuse and mental health
				disorders, including the transitioning to
				adulthood.
						.
				115.Grants for
			 jail diversion programsSection 520G of the Public Health Service
			 Act (42 U.S.C. 290bb–38)—
				(1)in subsection
			 (a), by striking up to 125;
				(2)in subsection
			 (d)—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)in paragraph (4),
			 by striking the period and inserting a semicolon; and
					(C)by adding at the
			 end the following:
						
							(5)provide
				appropriate community-based mental health and co-occurring mental illness and
				substance abuse services to children and adolescents determined to be at risk
				of contact with the law; and
							(6)provide for the
				inclusion of emergency mental health centers as part of jail diversion
				programs.
							;
				and
					(3)in subsection
			 (h), by adding at the end the following: As part of such evaluations,
			 the grantee shall evaluate the effectiveness of activities carried out under
			 the grant and submit reports on such evaluations to the
			 Secretary..
				116.Activities
			 concerning mental health services for juvenile justice populations
				(a)GrantsThe
			 Secretary shall award grants to, or enter into cooperative agreements with,
			 States, tribal organizations, political subdivisions of States, consortia of
			 political subdivisions, public organizations, and private nonprofit
			 organizations to provide mental health promotions and mental health services to
			 children and adolescents in juvenile justice systems.
				(b)ApplicationTo
			 be eligible to receive a grant or cooperative agreement under subsection (a),
			 an entity shall—
					(1)be a State, a
			 tribal organization, a political subdivision of a State, a consortia of
			 political subdivisions, a public organization, or a private nonprofit
			 organization; and
					(2)prepare and
			 submit to the Secretary an application at such time, in such manner, and
			 containing such information as the Secretary may require.
					(c)Use of
			 fundsAmounts received under a grant or cooperative agreement
			 under this section shall be used to—
					(1)provide mental
			 health early intervention, prevention, and case management services;
					(2)provide mental
			 health treatment services; and
					(3)provide
			 monitoring and referral for specialty treatment of medical or surgical
			 conditions.
					(d)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section, $10,000,000 for fiscal year 2008, and such sums as may be
			 necessary for each of fiscal years 2009 through 2012.
				IIFederal
			 interagency collaboration and related activities
			201.Interagency
			 coordinating committee concerning the mental health of children and
			 adolescents
				(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), in collaboration with the
			 Federal officials described in subsection (b), shall establish an interagency
			 coordinating committee (referred to in this section as the
			 Committee) to carry out the activities described in this section
			 relating to the mental health of children and adolescents.
				(b)Federal
			 officialsThe Federal officials described in this subsection are
			 the following:
					(1)The Secretary of
			 Education.
					(2)The Attorney
			 General.
					(3)The Surgeon
			 General.
					(4)The Secretary of
			 the Department of Defense.
					(5)The Secretary of
			 the Interior.
					(6)The Commissioner
			 of Social Security.
					(7)Such other
			 Federal officials as the Secretary determines to be appropriate.
					(c)ChairpersonThe
			 Secretary shall serve as the chairperson of the Committee.
				(d)DutiesThe
			 Committee shall be responsible for policy development across the Federal
			 Government with respect to child and adolescent mental health.
				(e)Collaboration
			 and consultationIn carrying out the activities described in this
			 Act, and the amendments made by this Act, the Secretary shall collaborate with
			 the Committee (and the Committee shall collaborate with relevant Federal
			 agencies and mental health working groups responsible for child and adolescent
			 mental health).
				(f)ConsultationIn
			 carrying out the activities described in this Act, and the amendments made by
			 this Act, the Secretary and the Committee shall consult with—
					(1)State and local
			 agencies, including agencies responsible for child and adolescent mental health
			 care, early intervention and prevention services under titles V and XIX of the
			 Social Security Act, and the State Children's Health Insurance Program under
			 title XXI of the Social Security Act;
					(2)State mental
			 health planning councils (as described in section 1914);
					(3)local and
			 national organizations that serve children and adolescents with or who are at
			 risk for mental health disorders and their families;
					(4)relevant national
			 medical and other health professional and education specialty
			 organizations;
					(5)children and
			 adolescents with mental health disorders and children and adolescents who are
			 currently receiving early intervention or prevention services;
					(6)families and
			 friends of children and adolescents with mental health disorders and children
			 and adolescents who are currently receiving early intervention or prevention
			 services;
					(7)families and
			 friends of children and adolescents who have attempted or completed
			 suicide;
					(8)qualified
			 professionals who possess the specialized knowledge, skills, experience,
			 training, or relevant attributes needed to serve children and adolescents with
			 or who are at risk for mental health disorders and their families; and
					(9)third-party
			 payers, managed care organizations, and related employer and commercial
			 industries.
					(g)Policy
			 developmentIn carrying out the activities described in this Act,
			 and the amendments made by this Act, the Secretary shall—
					(1)coordinate and
			 collaborate on policy development at the Federal level with the Committee,
			 relevant Department of Health and Human Services, Department of Education, and
			 Department of Justice agencies, and child and adolescent mental health working
			 groups; and
					(2)consult on policy
			 development at the Federal level with the private sector, including consumer,
			 medical, mental health advocacy groups, and other health and education
			 professional-based organizations, with respect to child and adolescent mental
			 health early intervention and prevention services.
					(h)Reports
					(1)Initial
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Committee shall submit to the appropriate committees of Congress a
			 report that includes—
						(A)the results of an
			 evaluation to be conducted by the Committee to analyze the effectiveness and
			 efficacy of current activities concerning the mental health of children and
			 adolescents;
						(B)the results of an
			 evaluation to be conducted by the Committee to analyze the effectiveness and
			 efficacy of the activities carried out under grants, cooperative agreements,
			 collaborations, and consultations under this Act, the amendments made by this
			 Act, and carried out by existing Federal agencies;
						(C)the results of an
			 evaluation to be conducted by the Committee to analyze identified problems and
			 challenges, including—
							(i)fragmented mental
			 health service delivery systems for children and adolescents;
							(ii)disparities
			 between Federal agencies in mental health service eligibility requirements for
			 children and adolescents;
							(iii)disparities in
			 regulatory policies of Federal agencies concerning child and adolescent mental
			 health;
							(iv)inflexibility of
			 Federal finance systems to support evidence-based child and adolescent mental
			 health;
							(v)insufficient
			 training of primary care professionals, mental health professionals, and child
			 care professionals;
							(vi)disparities and
			 fragmentation of collection and dissemination of information concerning child
			 and adolescent mental health services;
							(vii)inability of
			 State Medicaid agencies to meet Federal requirements concerning child and
			 adolescent mental health under the early and period screening, diagnostics and
			 treatment services requirements under the medicaid program under title XIX of
			 the Social Security Act; and
							(viii)fractured
			 Federal interagency collaboration and consultation concerning child and
			 adolescent mental health;
							(D)the
			 recommendations of the Secretary on models and methods with which to overcome
			 the problems and challenges described in subparagraph (B).
						(2)Annual
			 reportNot later than 1 year after the date on which the initial
			 report is submitted under paragraph (1), an annually thereafter, the Committee
			 shall submit to the appropriate committees of Congress a report concerning the
			 results of updated evaluations and recommendations described in paragraph
			 (1).
					(i)Flexible
			 joint-funding programs
					(1)In
			 generalIn carrying out the activities described in subsection
			 (h), Federal officials participating in the Committee may, notwithstanding any
			 other law, enter into interagency agreements for the purposes of establishing
			 flexible joint-funding programs, and each official may allocate discretionary
			 funds appropriated to that agency to such flexible joint-funding
			 programs.
					(2)Program
			 purposesFlexible joint funding programs as described in
			 paragraph (1) may include demonstration projects that address and eliminate
			 the—
						(A)fragmented mental
			 health service delivery systems for children and adolescents;
						(B)disparities
			 between Federal agencies in mental health service eligibility requirements for
			 children and adolescents;
						(C)disparities in
			 regulatory policies of Federal agencies concerning child and adolescent mental
			 health;
						(D)inflexibility of
			 Federal finance systems to support evidence-based child and adolescent mental
			 health;
						(E)insufficient
			 training of primary care professionals, mental health professionals, and child
			 care professionals;
						(F)disparities and
			 fragmentation of collection and dissemination of information concerning child
			 and adolescent mental health services; and
						(G)inability of
			 State Medicaid agencies to meet Federal requirements concerning child and
			 adolescent mental health under the early and period screening, diagnostics, and
			 treatment services requirements under the Medicaid program under title XIX of
			 the Social Security Act.
						(j)Personnel
			 matters
					(1)Staff and
			 compensationExcept as provided in paragraph (2), the Secretary
			 may employ, and fix the compensation of an executive director and other
			 personnel of the Committee without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates.
					(2)Maximum rate of
			 payThe maximum rate of pay for the executive director and other
			 personnel employed under paragraph (1) shall not exceed the rate payable for
			 level IV of the Executive Schedule under section 5316 of title 5, United States
			 Code.
					(k)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to carry out this section, $10,000,000 for fiscal
			 year 2008, and such sums as may be necessary for each of fiscal years 2009
			 through 2012.
				IIIResearch
			 activities concerning the mental health of children and adolescents
			301.Activities
			 concerning evidence-based or promising best practicesPart K of title V of the Public Health
			 Service Act, as added by section 102 and amended by section 111, is further
			 amended by adding at the end the following:
				
					597J.Activities
				concerning evidence-based or promising best practices
						(a)Grants
							(1)In
				generalThe Secretary shall award grants to, and enter into
				cooperative agreements with, States, political subdivisions of States,
				consortia of political subdivisions, tribal organizations, institutions of
				higher education, or private nonprofit organizations for the development of
				child and adolescent mental health services and support systems that address
				widespread and critical gaps in a needed continuum of mental health
				service-delivery with a specific focus on encouraging the implementation of
				evidence-based or promising best practices.
							(2)ApplicationTo
				be eligible to receive a grant or cooperative agreement under paragraph (1) an
				entity shall—
								(A)be a State, a
				political subdivision of a State, a consortia of political subdivisions, a
				tribal organization, an institution of higher education, or a private nonprofit
				organization; and
								(B)prepare and
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
								(3)Use of
				fundsAmounts received under a grant or cooperative agreement
				under this subsection shall be used to provide for the development and
				dissemination of mental health supports and services described in paragraph
				(1), including—
								(A)early
				intervention and prevention services, treatment and rehabilitation particularly
				for children and adolescents with co-occurring mental health and substance
				abuse disorders;
								(B)referral
				services;
								(C)integrated
				treatment services, including family therapy, particularly for children and
				adolescents with co-occurring mental health and substance abuse
				disorders;
								(D)colocating
				primary care and mental health services in rural and urban areas;
								(E)mentoring and
				other support services;
								(F)transition
				services;
								(G)respite care for
				parents, legal guardians, and families; and
								(H)home-based
				care.
								(b)Technical
				assistance centerThe Secretary shall establish a technical
				assistance center to assist entities that receive a grant or cooperative
				agreement under subsection (a) in—
							(1)identifying
				widespread and critical gaps in a needed continuum of child and adolescent
				mental health service-delivery;
							(2)identifying and
				evaluating existing evidence-based or promising best practices with respect to
				child and adolescent mental health services and supports;
							(3)improving the
				child and adolescent mental health service-delivery system by implementing
				evidence-based or promising best practices;
							(4)training primary
				care professionals, mental health professionals, and child care professionals
				on evidence-based or promising best practices;
							(5)informing
				children and adolescents, parents, legal guardians, families, advocacy
				organizations, and other interested consumer organizations on such
				evidence-based or promising best practices; and
							(6)identifying
				financing structures to support the implementation of evidence-based or
				promising best practices and providing assistance on how to build appropriate
				financing structures to support those services.
							(c)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section, $12,500,000 for fiscal
				year 2008, and such sums as may be necessary for each of fiscal years 2009
				through
				2012.
						.
			302.Federal
			 research concerning adolescent mental healthPart K of title V of the Public Health
			 Service Act, as added by section 201 and amended by section 301, is further
			 amended by adding at the end the following:
				
					597K.Federal
				research concerning adolescent mental health
						(a)Best
				practicesThe Secretary shall provide for the conduct of research
				leading to the identification and evaluation of evidence-based or promising
				best practices, including—
							(1)early
				intervention and prevention mental health services and systems, particularly
				for children and adolescents with co-occurring mental health and substance
				abuse disorders;
							(2)mental health
				referral services;
							(3)integrated mental
				health treatment services, particularly for children and adolescents with
				co-occurring mental health and substance abuse disorders;
							(4)mentoring and
				other support services;
							(5)transition
				services; and
							(6)respite care for
				parents, legal guardians, and families of children and adolescents.
							(b)Identification
				of existing disparitiesThe Secretary shall provide for the
				conduct of research leading to the identification of factors contributing to
				the existing disparities in children and adolescents mental health care in
				areas including—
							(1)evidence-based
				early intervention and prevention, diagnosis, referral, treatment, and
				monitoring services;
							(2)psychiatric and
				psychological epidemiology in racial and ethnic minority populations;
							(3)therapeutic
				interventions in racial and ethnic minority populations;
							(4)psychopharmacology;
							(5)mental health
				promotion and child and adolescent emotional well-being and resiliency;
							(6)lack of adequate
				service delivery systems in urban and rural regions; and
							(7)lack of adequate
				reimbursement rates for evidence-based early intervention and prevention,
				diagnosis, referral, treatment, and monitoring services.
							(c)Psychotropic
				medicationsThe Secretary shall provide for the conduct of
				research leading to the identification of the long-term effects of psychotropic
				medications and SSRIs and other pyschotropic medications for children and
				adolescents.
						(d)TraumaThe
				Secretary shall provide for the conduct of research leading to the
				identification of the long-term effects of trauma on the mental health of
				children and adolescents, including the effects of—
							(1)violent crime,
				particularly sexual abuse;
							(2)physical or
				medical trauma;
							(3)post-traumatic
				stress disorders; and
							(4)terrorism and
				natural disasters.
							(e)Acute
				careThe Secretary shall provide for the conduct of research
				leading to the identification of factors contributing to problems in acute
				care. Such research shall address—
							(1)synthesizing the
				acute care knowledge data base;
							(2)assessing
				existing capacities and shortages in acute care;
							(3)reviewing
				existing model programs that exist to ensure appropriate and effective acute
				care;
							(4)developing new
				models when appropriate; and
							(5)proposing
				workable solutions to enhance the delivery of acute care and crisis
				intervention services.
							(f)Recovery and
				rehabilitationThe Secretary shall provide for the conduct of
				research leading to the identification of methods and models to enhance the
				recovery and rehabilitation of children and adolescents with mental health
				disorders.
						(g)Co-occurring
				disordersThe Secretary shall provide for the conduct of research
				leading to the identification of methods and models to enhance services and
				supports for children and adolescents with co-occurring mental health and
				substance abuse and disorders.
						(h)Cost of
				untreated mental health disordersThe Secretary shall provide for
				the conduct of research assessing long-term financial costs of mental health
				disorders left untreated in children and adolescents.
						(i)Research
				collaborationThe Secretary shall provide for the conduct of
				research that reviews existing scientific literature on the relationship
				between mental and physical health, particularly identifying new methods and
				models to enhance the balance between mental and physical health in children
				and adolescents.
						(j)CollaborationIn
				carrying out the activities under this section, the Secretary shall collaborate
				with the Federal interagency coordinating committee established under section
				201 of the Child and Adolescent Mental Health
				Resiliency Act of 2007, and relevant Federal agencies and mental
				health working groups responsible for child and adolescent mental
				health.
						(k)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section, $12,500,000 for fiscal
				year 2008, and such sums as may be necessary for each of fiscal years 2009
				through
				2012.
						.
			
